      Case 1:17-cv-02989-AT Document 410-1 Filed 06/17/19 Page 1 of 4




Curling Counsel

CChapple@mofo.com
dcross@mofo.com
jbentrott@mofo.com
RManoso@mofo.com
JConaway@mofo.com
AMiriyala@mofo.com
sparks@khlawfirm.com
hknapp@khlawfirm.com

David D. Cross
Catherine L. Chapple
Jane P. Bentrott
Robert W. Manoso
Arvind Miriyala
MORRISON & FOERSTER LLP
2000 Pennsylvania Avenue, NW
Suite 6000
Washington, DC 20006
Telephone: (202) 887-1500

Halsey G. Knapp, Jr.
Adam M. Sparks
KREVOLIN & HORST, LLC
1201 West Peachtree Street, NW
Suite 3250
Atlanta, GA 30309
      Case 1:17-cv-02989-AT Document 410-1 Filed 06/17/19 Page 2 of 4




Coalition Counsel

jpowers@lawyerscommittee.org
dbrody@lawyerscommittee.org
cichter@ichterdavis.com
bbrown@brucepbrownlaw.com
ram@lawram.com

Cary Ichter
Attorney for William Digges III,
Laura Digges, Ricardo Davis and Megan Missett
ICHTER DAVIS LLC
3340 Peachtree Road NE, Suite 1530
Atlanta, Georgia 30326
(404) 869-7600

Bruce P. Brown
Attorney for Coalition for
Good Governance
BRUCE P. BROWN LAW LLC
1123 Zonolite Rd. NE
Suite 6
Atlanta, Georgia 30306
(404) 881-0700

Robert A. McGuire, III
Attorney for Coalition
for Good Governance
Robert McGuire Law Firm
113 Cherry St. #86685
Seattle, Washington 98104-2205
(253) 267-8530

John Michael Powers
David Brody
LAWYERS’ COMMITTEE FOR CIVIL RIGHTS UNDER LAW
1500 K Street, NW, Suite 900
Washington, DC 20005
      Case 1:17-cv-02989-AT Document 410-1 Filed 06/17/19 Page 3 of 4




Defendant Fulton County Board of Reg. & Elec. Counsel

Kaye.burwell@fultoncountyga.gov
David.lowman@fultoncountyga.gov
Cheryl.ringer@fultoncountyga.gov

Kaye Burwell
David Lowman
Cheryl Ringer
OFFICE OF THE FULTON COUNTY ATTORNEY
141 Pryor Street
Suite 4038
Atlanta, Georgia 30303
       Case 1:17-cv-02989-AT Document 410-1 Filed 06/17/19 Page 4 of 4




State Defendants’ Counsel

vrusso@robbinsfirm.com
btyson@taylorenglish.com
jbelinfante@robbinsfirm.com
cmiller@robbinsfirm.com
kanderson@robbinsfirm.com
adenton@robbinsfirm.com
blake@robbinsfirm.com
bjacoutot@taylorenglish.com
Retha.Meier@robbinsfirm.com
Kim.Bunch@robbinsfirm.com

Vincent R. Russo
Josh Belinfante
Kimberly Anderson
Carey A. Miller
Alexander Denton
Brian E. Lake
ROBBINS ROSS ALLOY BELINFANTE LITTLEFIELD LLC
500 14th Street, N.W.
Atlanta, GA 30318
Telephone: (678) 701-9381

Bryan Tyson
Bryan Jacoutot
TAYLOR ENGLISH DUMA LLP
1600 Parkwood Circle, Suite 200
Atlanta, GA 30339
Telephone: (770) 434-6868
